TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 29, 2020



                                       NO. 03-20-00136-CV


   The City of Austin, Chief Brian Manley, and the Austin Police Department, Appellants

                                                 v.

                                        Jane Doe, Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
           AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                        OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on January 28, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the portion of the order as to Doe’s ultra vires claim against Chief Brian

Manley. Therefore, the Court affirms the portion of the trial court’s interlocutory order as to

Doe’s ultra vires claim against Chief Brian Manley. The Court further holds that there was

reversible error in the portion of the order as to Doe’s remaining claims against the City of Austin

and the Austin Police Department. Therefore, the Court reverses the portion of the trial court’s

interlocutory order as to Doe’s remaining claims against the City of Austin and the Austin Police

Department and renders judgment dismissing Doe’s claims against those parties. Each party shall

pay the costs of appeal incurred by that party, both in this Court and in the court below.